Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 04/06/2021.
Claims 1-6, 8-13, and 15-20 are currently pending and have been found to be allowable.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present disclosure describes a method, computer system, and a computer program product for a cognitive-based meeting format recommendation. The present invention may include receiving an input. The present invention may also include determining a preferred mode of user communication based on analyzing the received input. The present invention may then include analyzing an upcoming meeting based on the determined preferred mode of user communication. The present invention may further include analyzing a plurality of technical equipment available based on the analyzed upcoming meeting. The present invention may also include providing a recommendation to a user based on the group of analyses consisting of the preferred mode of user communication, the upcoming meeting and the plurality of technical 
Additional reasons for allowance are based on Applicant's remarks on pages 8-20 of 04/06/2021.

The closest prior art is Patel et al. (US 2010/0082801 A1). Patel et al. discloses: receiving an input from various sources that include computer applications or programs and databases to determine preferred modes of communication for meetings, wherein the input includes historical data and real-time data (Paragraphs 0024-0025); analyzing the user's and participants preferred mode of communication by analyzing the received input and outcomes of meetings based on the user's and the participants past experiences (Paragraphs 0024-0025); determining a preferred mode of communication for an upcoming meeting, wherein the preferred mode of communication includes an upcoming meeting format and time for the user (Paragraphs 0018 & 0025); analyzing an upcoming meeting based on the preferred mode of communication (Paragraphs 0025-0026); analyzing a plurality of technical equipment available based on the upcoming meeting (Paragraph 0018); providing a recommendation to the user based on the preferred mode of communication, the upcoming meeting and the plurality of technical equipment available (Paragraphs 0018 & 0025-0026); analyzing the recommendation (Paragraph 0025); adjusting a recommendation model based on the analyzed recommendation (Paragraph 0025); and storing the recommendation model on a database for future meeting recommendations (Paragraph 0025).
Yaari et al. (US 2018/0046957 A1). Yaari et al. discloses: receiving an input from various sources that include computer applications or programs and databases to determine preferred features for meetings (Paragraph 0015), wherein the input includes historical data (Figure 3, item 314, Prior Meeting Pattern Extractor), real-time data (Figure 3, item 320, Live Meeting Monitor), biometric data (Paragraph 0113), feedback data (Paragraph 0045) and previous machine learning recommendation data (Paragraph 0084); analyzing the user's and participants preferred features for meetings by analyzing the received input and outcomes of meetings based on the user's and the participants past experiences (Paragraphs 0043-0045 & 0065), wherein the outcomes of meetings are evaluated by analyzing the user's and the participants communications and biometric patterns during and after multiple different meeting formats (Paragraphs 0050-0054 & 0113); determining preferred features for an upcoming meeting, wherein the preferred features of communication includes an upcoming meeting format, length and time for the user (Paragraphs 0081 & 0095); providing a recommendation to the user based on the preferred features of communication and the upcoming meeting (Paragraph 0021); analyzing the recommendation (Paragraph 0065); adjusting a recommendation model for machine learning based on the analyzed recommendation (Paragraph 0084); and storing the recommendation model on a database for future meeting recommendations (Paragraph 0034).
Myslinski (US 2017/0286851 A1). Myslinski discloses an accuracy of content in meetings, wherein the accuracy of content in meetings is measured by comparing content presented by the user during a meeting with one or more credible historical databases (Paragraphs 0032 & 0038).
Nowak-Przygodzki et al. (US 2019/0132265 A1). Nowak-Przygodzki et al. a completeness of content provided during meetings, wherein the completeness of the content provided during meetings is measured by monitoring and evaluating a group chat discussion of the participants based on the content presented by the user during and after the meeting (Figure 2C and related text in Paragraphs 0013 & 0070).

However, the cited art, alone or in any combination, fails to teach or suggest at least: a computer-implemented method for a cognitive-based meeting format recommendation, the method comprising: receiving an input from various sources that include computer applications or programs and databases to determine preferred modes of communication for meetings, wherein the input includes historical data, real-time data, biometric data, feedback data and previous machine learning recommendation data; analyzing the user's and participants preferred mode of communication by analyzing the received input for an accuracy of content in meetings, a completeness of content provided during meetings and outcomes of meetings based on the user's and the participants past experiences, wherein the accuracy of content in meetings is measured by comparing content presented by the user during a meeting with one or more credible historical databases, analyzing participant feedback during the meeting by detecting the participant opinions relating to the content provided by the user during the meeting using a sentiment analysis of the feedback that identifies a syntactic tone in written messages, wherein the content provided by the user includes presentation documents, wherein the completeness of the content provided during meetings is measured by monitoring and evaluating a group chat discussion of the participants based on the content presented by the user during and after the meeting, wherein the outcomes of meetings are evaluated by analyzing the user's and the participants communications and biometric patterns during and after multiple different meeting formats; determining a preferred mode of communication for an upcoming meeting, wherein the preferred mode of communication includes an upcoming meeting format, length and time for the user; analyzing an upcoming meeting based on the preferred mode of communication; analyzing a plurality of technical equipment available based on the upcoming meeting; providing a recommendation to the user based on the preferred mode of communication, the upcoming meeting and the plurality of technical equipment available; analyzing the recommendation; adjusting a recommendation model for machine learning based on the analyzed recommendation, wherein adjusting the recommendation model for machine learning includes adjusted rules based on previous and current feedback and statements made by the user or the participant; and storing the recommendation model on a database for future meeting recommendations.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments, filed on 04/06/2021, with respect to claims 1-6, 8-13, and 15-20 have been fully considered and are persuasive.  The rejections of claims 1-6, 8-13, and 15-20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624